Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method for performing a division operation comprising, among other things, speculative calculations of a plurality of remainder candidates utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on the divisor value XORed with a sign bit of a previously calculated remainder estimate. Claim 12 is directed to an apparatus that includes a multi-cycle division circuit for performing a division operation comprising, among other things, speculative calculation of a plurality of remainder candidates at a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on the divisor value XORed with a sign bit of a previously calculated remainder estimate.
Examiner is persuaded and adapts applicant’s arguments (see remarks pages 3-8) that Kehl, Bruguera, Oberman, and Bruguera ‘723 whether taken alone or in combination does not explicitly teach or suggest speculative calculations of a plurality of remainder candidates based at least in part on the divisor value XORed with a sign bit of a previously calculated remainder estimate as recited in claims 1 and 12. Furthermore, none of the prior art references cited explicitly teach or suggest the concept of speculatively calculating of a plurality of remainder candidates by performing an exclusive-OR (XOR) operation on the divisor value and a sign bit of a previously calculated remainder estimate.
Claims 2-11 and 13-20 are allowed for at least the same reasons as claims 1 and 12 by reason of dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182